Citation Nr: 0403075	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-08 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to education assistance 
benefits under chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits (hereafter MGIB)) for a period 
prior to October 14, 2002.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
June 2002.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs Regional 
Office in Muskogee, Oklahoma.



FINDINGS OF FACT

1.  VA received the appellant's initial application for MGIB 
education benefits in January 2002 for a one-year program of 
training to begin in July 2002.

2.  The appellant began a one-year fellowship in facial 
plastic surgery (described as apprenticeship/other on-the-job 
training) on July 1, 2002 at a university medical center 
according to the certification of enrollment from that 
institution.

3.  In December 2002, VA advised the veteran that it had 
received approval of the fellowship program and certification 
of his enrollment from July 2002 to June 2003.

4.  VA commenced payment of benefits for the training from 
October 14, 2002, the date of approval of the fellowship 
program.


CONCLUSION OF LAW

The criteria for an award of MGIB educational benefits for 
the period beginning July 1, 2002, have been met.  38 
U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. §§ 21.1029, 
21.1030-21.1032, 21.4265, 21.7000, 21.7050, 21.7030, 21.7131, 
21.7220 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO received the veteran's application for MGIB education 
benefits in January 2002.  This was approximately six months 
prior to the veteran's separation from military service.  The 
veteran was a physician and the application indicated he was 
to begin a one-year university sponsored fellowship in facial 
plastic surgery in July 2002.  
The next document in the record was a September 2002 
correspondence, apparently VA-generated and titled 
"Alternate Form DD 214" that contained basic information 
from the veteran's DD Form 214. 

A copy of an e-mail exchange dated in November 2002 between a 
university official and a VA education specialist reflect 
that the specialist had replaced an individual who had 
prepared a supplemental approval to train veterans at the 
sponsoring university that included the fellowship in facial 
plastic surgery.  

According to the e-mail, VA was questioning the accreditation 
of the fellowship.  The request was forwarded to obtain 
accreditation information from the hospital.  A computer 
generated document identified as an "OLAF Report-VA Form 22-
1998" listed the names of certifying officials at the 
educational institution and indicated that the effective date 
for a one-year fellowship in facial plastic surgery was 
October 14, 2002.

A December 2002 letter from an official in the university 
registrar's office advised VA that the university had 
contacted the educational specialist involved to approve the 
fellowship as a part of the approved training program.  The 
enrollment certification provided with the correspondence 
noted the type of training was apprenticeship/other on-the-
job training, that the veteran had no credit allowed for 
previous education or training, and that the enrollment 
effective dates were from July 2002 to June 2003.

The VA letter to the veteran in December 2002 advised him the 
enrollment certification had been received, and that VA had 
received approval for his program.  He was advised that VA 
needed the complete beginning and ending dates for the 
program in order to process his educational benefits and that 
VA had made "numerous attempts" to reach the institution to 
obtain the needed information.  The university submitted 
another enrollment certification to VA the following month 
that showed enrollment effective dates began July 1, 2002 and 
ended June 30, 2003.  A follow-up contact from a university 
official informed VA that the veteran spent 60 hours a week 
in the fellowship program.  

In January 2003, the RO advised the veteran that VA would not 
pay education benefits for the period of his enrollment prior 
to October 14, 2002, as it was on that date that the program 
became eligible for benefits.  


Criteria

Course approval.  (a) Courses must be approved. (1) A course 
of education, including the class schedules of a resident 
course not leading to a standard college degree, offered by 
an educational institution must be approved by--
    (i) The State approving agency for the State in which the 
educational institution is located, or
    (ii) The State approving agency which has appropriate 
approval authority, or
    (iii) VA, where appropriate. In determining when it is 
appropriate for VA to approve a course, VA will apply the 
provisions of Sec. 21.4250(b)(3) and (c) of this part.
    (2) A course approved under 38 U.S.C. chapter 36 is 
approved for the purposes of 38 U.S.C. chapter 30 unless it 
is one of the types of courses listed in Sec. 21.7222 of this 
part.
    (b) Course approval criteria. In administering benefits 
payable under 38 U.S.C. chapter 30, VA and, where 
appropriate, the State approving agencies, shall apply the 
following sections.
    (1) Section 21.4250 (except paragraphs (a) and (c)(1))--
Approval of courses,
    (2) Section 21.4251--Period of operation of course,
    (3) Section 21.4253 (except that portion of paragraph 
(f)(3) which permits approval of a course leading to a high 
school diploma)--Accredited courses,
    (4) Section 21.4254--Nonaccredited courses,
    (5) Section 21.4255--Refund policy--nonaccredited 
courses,
    (6) Section 21.4258--Notice of approval,
    (7) Section 21.4259--Suspension or disapproval,
    (8) Section 21.4260--Courses in foreign countries,
    (9) Section 21.4265--Practical training approved as 
institutional 
training or on-job training,



    (10) Section 21.4266--Courses offered at subsidiary 
branches or 
extensions,
    (11) Section 21.4267--Approval of independent study.
    (c) Flight training. VA and the State approving agencies 
shall apply the provisions of Sec. 21.4263 when approving 
flight training under 38 U.S.C. ch. 30.  38 C.F.R. § 21.7220.  

Claims.  An individual must file a formal claim for 
educational assistance for pursuit of a program of education, 
indicating the proposed place of training, the school or 
training establishment, the objective of the program of 
education, and such other information as the Secretary may 
require. A servicemember also must consult with his or her 
service education officer before filing a formal claim for 
educational assistance.  38 C.F.R. § 21.1030.  

VA responsibilities when a claim is filed. (a) VA will 
furnish forms. VA will furnish all necessary claim forms, 
instructions, and, if appropriate, a description of any 
supporting evidence required upon receipt of an informal 
claim. 

(b) Request for additional evidence. If a formal claim for 
educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions of 
Sec. 21.1032(a).  38 C.F.R. § 21.1031.  

Time limits.  The provisions of this section are applicable 
to informal claims and formal claims. (a) Failure to furnish 
form, information, or notice of time limit. VA's failure to 
give a claimant or potential claimant any form or information 
concerning the right to file a claim or to furnish notice of 
the time limit for the filing of a claim will not extend the 
time periods allowed for these actions.


(b) Notice of time limit for filing evidence. If a claimant's 
claim is incomplete, VA will notify the claimant of the 
evidence necessary to complete the claim. Unless payment of 
educational assistance is permitted by paragraph (e) of this 
section, if the evidence is not received within one year from 
the date of such notification, VA will not pay educational 
assistance by reason of that claim.  38 C.F.R. § 21.1032.  

Formal claim. A claim is a formal claim when the claimant (or 
his or her authorized representative) files the claim with 
VA, and-- (1) The claim is a claim for-- (i) Educational 
assistance; (ii) An increase in educational assistance; or  
(iii) An extension of the eligibility period for receiving 
educational assistance; and  (2) If there is a form (either 
paper or electronic) prescribed under this part, the claim is 
filed on that form.  38 C.F.R. § 21.1029(c).

Practical training approved as institutional training or on-
job training.  (a) Medical-dental internships and 
residencies. (1) Medical residencies (other than residencies 
in podiatric medicine), dental residencies, and osteopathic 
internships and residencies may be approved and recognized as 
institutional courses only when an appropriate accrediting 
agency accredits and approves them as leading to 
certification for a recognized professional objective. (2) 
The appropriate accrediting agencies are:
(i) The Accreditation Council for Graduate Medical Education, 
or where the Accreditation Council for Graduate Medical 
Education has delegated accrediting authority, the 
appropriate Residency Review Committee,  (ii) The American 
Osteopathic Association, and (iii) The Commission on Dental 
Accreditation of the American Dental Association.  (3) These 
residency programs--(i) Must lead to certification by an 
appropriate Specialty or Subspecialty Board, the American 
Osteopathic Association, or the American Dental Association; 
and (ii) Will not be approved to include a period of practice 
following completion of the education requirements even 
though the accrediting agency requires the practice.   (4) 
Except as provided in paragraph (a)(5) of this section, no 
other medical or dental residency or osteopathic internship 
or residency will be approved or recognized as institutional 
training. (5) A residency in podiatric medicine may be 
approved and recognized as institutional training only when 
it has been approved by the Council on Podiatry Education of 
the American Podiatry Association.  38 C.F.R. § 21.4265.  



Commencing dates. VA will determine the commencing date of an 
award or increased award of educational assistance under this 
section. When more than one paragraph in this section 
applies, VA will award educational assistance using the 
latest of the applicable commencing dates.  (a) Entrance or 
reentrance including change of program or educational 
institution. When an eligible veteran or servicemember enters 
or reenters into training (including a reentrance following a 
change of program or educational institution), the commencing 
date of his or her award of educational assistance will be 
determined as follows:
    (1) If the award is the first award of educational 
assistance for the program of education the veteran or 
servicemember is pursuing, the commencing date of the award 
of educational assistance is the latest of: (i) The date the 
educational institution certifies under paragraph (b) or (c) 
of this section; (ii) One year before the date of claim as 
determined by Sec. 21.1029(b);

(c) Certification by educational institution or training 
establishment--course does not lead to a standard college 
degree. (1) When a veteran or servicemember enrolls in a 
course which does not lead to a standard college degree and 
which is offered in residence, the commencing date of the 
award of educational assistance will be as stated in 
paragraph (b) of this section.  (2) When a veteran or 
servicemember enrolls in a course which is offered by 
correspondence, the commencing date of the award of 
educational assistance shall be the later of-- (i) The date 
the first lesson was sent, or (ii) The date of affirmance.  
(3) When a veteran enrolls in a program of apprenticeship or 
other on-the-job training, the commencing date of the award 
of educational assistance shall be the first date of 
employment in the training 
position.  38 C.F.R. § 21.7131  

Establishment. An educational assistance program for certain 
veterans and servicemembers is established. (b) Purpose. The 
purpose of this program is as stated in 38 U.S.C. 3001.  
38 C.F.R. § 21.7000.


Ten-year time limitation. (1) Except as provided in paragraph 
(b) of this section and in Sec. 21.7051 of this part, VA will 
not provide basic educational assistance or supplemental 
educational assistance to a veteran or service member beyond 
10 years from the later of (i) The date of the veteran's last 
discharge or release from a 
period of active duty of 90 days or more of continuous 
service.  38 C.F.R. § 21.7050(a).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified mainly at 
38 U.S.C.A. §§ 5103 and 5107 as amended).


Analysis

Initially, the Board will simply note for the record that the 
threshold requirements of notice and duty to assist owed to 
the appellant in developing the facts needed to substantiate 
this claim have been substantially met.  Thus, the Board 
finds that VA need not provide further assistance in 
substantiating the claim as the issue essentially turns on 
the interpretation of evidence in a record that is deemed 
sufficient for an informed determination in light of the 
applicable law and regulations.  See Dixon v, Gober, 14 Vet. 
App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 
(1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).  

As will be apparent in the discussion that follows the Board 
concludes that the record contains probative evidence that 
supports a favorable determination on the record.  In view of 
the foregoing, there is no need to delay resolution of the 
claim wherein the veteran seeks approximately three months of 
additional MGIB benefits prior to the date VA has selected.  
See for example Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  See also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

On appeal, the appellant maintains essentially that he 
applied for MGIB benefits for the surgical fellowship more 
than six months before it began and he is being penalized for 
the delay in processing his application.  He maintains that 
he was not responsible for the delay, that he acted in good 
faith and did everything correctly.

Although the veteran's claim was filed in January 2002, the 
Board observes that the criteria for the assignment of 
effective dates for educational assistance benefits were 
amended effective June 3, 1999.  See, generally, 64 Fed. Reg. 
23769-23773 (May 4, 1999) and 38 C.F.R. §§ 21.4131 and 
21.1029, 1030 (2003).  It is important to note that the new, 
liberalizing amendments established a standard for 
determining what constitutes a formal claim, an informal 
claim, and an abandoned claim that could be applied uniformly 
to the educational assistance programs that the VA 
administers.  In addition, the amendment established less 
restrictive effective dates for an award of educational 
assistance; established uniform time limits for acting to 
complete claims; and stated the VA responsibilities when a 
claim is filed.  

As noted in the proposed rule making, delays as in receipt of 
certifications were typically the fault of educational 
institutions.  The certification of enrollment was not felt 
to be under the applicant's or veteran's control.  

With the intent of the liberalizing rules in mind, the Board 
observes that no document in the record explains, or offers 
any explanation, for the delay in processing this MGIB 
application.  The is simply no evidence to suggest that the 
veteran caused or contributed to this delay.  
Indeed, from the communications on file, it appears obvious 
that VA and apparently to some degree the educational 
institution dropped the matter until after the veteran began 
his training program.  Once VA attended to the application in 
September 2002, it was resolved, but at the veteran's expense 
of several months' benefits.  No document on file brought the 
certification/approval issue to the veteran's attention 
although it was apparently a threshold element as yet 
unresolved at the time of his application.  VA appears to 
place a hyper-technical reliance on regulatory language, and 
if the Board were to agree, it would seem to produce an 
absurd result in this timely filed claim.

The Board finds the regulations regarding commencement of 
payment for a program such as the veteran's read liberally 
allow for a favorable outcome.  As noted previously, the 
intent of the current regulations was to prevent denial of 
benefits where an educational institution delayed enrollment 
certification, since the delay in certification was typically 
the fault of the educational institution, and not the fault 
of the veteran or student.  In this case, there is no 
evidence to conclude other than that the certification for 
the period of enrollment was unduly delayed through no fault 
of the veteran, and it certainly appears that the fault in 
the delay was principally on VA's part with the record 
showing no action between January 2002 and September 2002.  

However, it is shown that the veteran pursued the program 
within one year after his application and received approval 
of his course of study, albeit delayed through no fault on 
his part.  Further, the content of the initial VA notice in 
December 2002 provided a favorable impression that was absent 
in the January 2003 notice where, for the first time, the 
veteran is apprised of the timeliness of certification issue.  
Thus, to deprive him of the benefit he seeks would require 
the Board to overlook what appears to be obvious 
inattentiveness to the timely processing of a timely filed 
claim.  VA felt obliged to insist that the veteran contact 
the educational institution for the precise effective dates 
of this program, but apparently not so earlier for the more 
crucial information regarding certification/approval of the 
medical training program.  Accordingly, the Board concludes 
that the proper result in this case is to award the MGIB 
educational benefits for the period of enrollment beginning 
July 1, 2002.


ORDER

Entitlement to MGIB education benefits for the period from 
July 1, 2002 is granted, subject to the laws and regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



